DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 25 is directed to “The monoamine compound as claimed in claim 14”; however, claim 14 is directed to an “organic electroluminescence device as claimed in claim 1”.  Because claim 25 only requires a compound, the claim does not appear to include all of the features of a device as recited in the previous claims upon which claim 25 depends.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, 12, 15-19, 24 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (WO 2019/088517 A1)(A machine translation is provided with this office action.).
Regarding claims 1 and 16 Formula 1, Bae et al. discloses derivatives for organic electroluminescent elements (see title)  according to formula (a):

    PNG
    media_image1.png
    191
    392
    media_image1.png
    Greyscale
(see page 2 of WO document).
In the formula, Ar1 may be selected as a heteroaryl or silyl (see par. 14), L1 may be phenylene or direct bond (see par. 12), L2 may be phenylene or direct bond (see par. 13),  Ar2 may be aryl (see par. 15), and X may be non-existent, oxygen, sulfur or carbon (see par. 17).  More specifically, the formula is represented by example compounds shown at page 7 to page 12 of the WO document.  
	Regarding claim 1 devices, example devices comprise an anode, hole transport layer, emission layer, electron transport layer, and a cathode (see par. 296 and 300).  The formula compound is used in the hole transport layer (see par. 300).  Example compounds used in the hole transport layer include 5, 10, 19, 21, 26, 47, 49, 51, 77, 78, 82, 84, 100, 102, 134, and 150 (see par. 300).
	Regarding claims 2 and 17, the formula compounds correspond to instant Formula 7.
	Regarding claims 3, 4, and 18, at least compound #82 comprises a corresponding linking phenylene group (see page 9).  Regarding claims 5 and 19, at least compound #82 comprises aryl groups within the group of aryl groups set forth in claims 5 and 19. Regarding claim 6, at least compound #82 comprises a fluorenyl group and a naphthyl group. Regarding claims 11 and 24, the naphthyl group of at least #82 is unsubstituted (i.e., instant R2 is a hydrogen atom).

    PNG
    media_image2.png
    168
    374
    media_image2.png
    Greyscale

	Regarding claim 12, example devices comprise both a hole injection layer and a hole transport layer, which reads upon a hole transport region with a plurality of layers (see par. 286, 296). The layer with the formula compound is the hole transport layer and is adjacent the emission layer (see par. 286,296).
	Regarding claims 15 and 25, instant compound F41 (see 01/21/2019 claim set pages 144 and 189) is the same as Bae et al. compound #84 (see WO document page 44):

    PNG
    media_image3.png
    121
    139
    media_image3.png
    Greyscale
instant F41; 
    PNG
    media_image4.png
    110
    257
    media_image4.png
    Greyscale
reference compound #84.

Claims 1-6, 9, 11-13, 16-19, 22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0140177 A1).
Lee et al. discloses amine-substituted naphthalene derivatives for organic light emitting diodes (see abstract).  The amine compounds are in a region between the light emitting layer and the anode (see abstract, par. 44-51).  Specific compounds are shown at least on pages 8-11 and include, specifically, at least compound #35 (per claims 9 and 22):

    PNG
    media_image5.png
    248
    252
    media_image5.png
    Greyscale
.
Compounds disclosed in par. 42 and also at least specific compound #35 anticipate the compounds as claimed.  An example device was formed with compound 37 (see pages 29-30 and Table 1, par. 146):

    PNG
    media_image6.png
    244
    199
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    263
    249
    media_image7.png
    Greyscale
.

At least one example compound includes the following compound #28 (see page 8):

    PNG
    media_image8.png
    168
    257
    media_image8.png
    Greyscale
.
The compound #28 reads upon instant formula 1 of claims 1 and 16 where the corresponding instant Ar1 and Ar2 groups are respectively aryl phenyl and instant L is phenylene.
	Regarding the device structure of claim 1, compound #28 is used in an example device (see Table 1 on page 37).  The example device comprises the following layer (see par. 144):
ITO anode, HATCN layer, NPD layer, hole auxiliary layer of 50 angstroms comprising amine compound #28, light emitting layer of 200 angstroms thickness, ET:Liq layer, Liq layer, and an aluminum cathode.   The NPD layer corresponds to instant “hole transport region” and the ET:Liq and/or Liq layer corresponds to the instant “electron transport region”.
	Regarding claims 2-4, 17, and 18, the compound #28 corresponds to instant formula 6 and corresponds to instant L as phenylene.
	Regarding claims 5, 6, and 19, the compound #28 comprises corresponding Ar1 and Ar2 groups as phenyl.
	Regarding claims 11 and 24, in at least compound #28 discussed above, the corresponding instant R2 is hydrogen.
	Regarding claim 12 and a plurality of layers in the “hole transport region”, the Lee et al. example devices comprise a hole injection layer “HATCN”,  a “NPD” hole transport layer, and the hole auxiliary layer comprising the amine compound (see Table 1 example devices at page 37).  Regarding claim 13, the Lee “hole auxiliary layer” corresponds to the layer position of the instant “electron blocking layer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-15, 20-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (WO 2019/088517 A1)(A machine translation is provided with this office action.)
Bae et al. is relied upon as set forth above.
Bae et al. discloses derivatives for organic electroluminescent elements (see title) according to formula (a):
 
    PNG
    media_image1.png
    191
    392
    media_image1.png
    Greyscale

 (see page 2 of WO document).
In the formula, Ar1 may be selected as a heteroaryl, L1 may be phenylene or direct bond (see par. 12), L2 may be phenylene or direct bond (see par. 13), Ar2 may be aryl (see par. 15), and X may be non-existent, oxygen, sulfur or carbon (see par. 17).  Regarding claims 7 and 20, it is not seen where Bae et al. discloses an example compound where both the X is selected as O or S to result in a dibenzofuran or dibenzothiophene heteroaryl group and where an Ar1 group is selected as a heteroaryl group.  Regarding claim 8, more specifically, a heteroaryl group per an Ar1 may comprise dibenzothiophene or dibenzofuran (see par. 50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form compounds according to the Bae formula having two groups of dibenzofuran or dibenzothiophene per the corresponding instant Ar1 and Ar2 of compounds of claims 7, 8, 15, 20, 21, and 25, because Bae defines the groups for forming a compound according to the disclosure.  One would expect to achieve a functional compound for an operational device according to the disclosure of Bae with a predictable result and a reasonable expectation of success.
	Regarding claims 9, 10, 22, and 23, Bae et al. formula (a) defines compounds having a dibenzofuran group or dibenzothiophene group that is a positional isomer of the recited 4-dibenzofuran group or 4-dibenzothiophene group, respectively.  Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed positional isomer compounds of compounds as defined by Bae, because one would expect the compounds to be similarly functional for use within an organic electroluminescent device structure.  One would expect to achieve compounds the same as compounds within the recited claims with a predictable result and a reasonable expectation of success. 
	Regarding claims 13 and 14, Bae et al. does not specifically include all of the layers of the claims in the example device configurations; however, Bae et al. teaches at par. 71-73 that a device may include a light emitting layer, hole injection layer, hole transport layer, a functional layer, a buffer layer, an electron blocking layer, a light emitting layer, hole blocking layer, electron transport layer, and an electron injection layer.  The additional layers meet the requirements of the number of layers and configuration of layers set forth in claims 13 and 14.  While not exemplified in the example devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a hole injection layer, hole transport layer, and an electron blocking layer including the amine and a hole blocking layer, electron transporting layer and electron injection layer, because Bae teaches an organic film layer as disclosed may include these functional layers.  One would expect to achieve an operational device including the layers within the disclosure of Bae with a predictable result and a reasonable expectation of success.

Claims 7, 8, 10, 14, 15, 20, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140177 A1).
Lee et al. is relied upon as set forth above.
Lee et al. discloses amine-substituted naphthalene derivatives for organic light emitting diodes (see abstract) and the amine compounds are in a region between the light emitting layer and the anode (see abstract, par. 44-51).  The general formula for the arylamines is described in par. 17-41). 
Regarding claims 7, 8, 20, and 21, Ar1 and Ar2 groups may be heteroaryl (see par. 19, 36), which include dibenzothiophene, dibenzofuran and carbazole (see par. 36).  Regarding claims 10 and 23, a dibenzothiophene group may include a 4-dibenzothiophene group (see compound #20 Ar1 or Ar2 corresponding group on page 6 and see compound #92 Ar1 or Ar2 corresponding groups on page 18).
Regarding claims 15 and 25, it is not seen where the same compounds are exemplified, but compounds as claimed are within the disclosed Lee formula (see par. 17-41).
	Regarding claim 14, an electron transport region is taught having a hole block layer, electron transport layer and an electron injection layer (see par. 58).
	While not exemplified in the example compound list and/or example devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed amine compounds and device structures according to Lee et al. also meeting the requirments of the claims, because Lee et al. teaches material for a light emitting device comprising the same groups as set forth in the claim limitations. One would expect to achieve an operational device including layers with amine compounds within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-14, and 16-20 of co-pending Application No. 16/256,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘225 also claims compounds of Formulas 2 to 8 that are within the general formula 1 of the instant claims within a device structure hole transport region.  Ar1 and Ar2 groups of the formulas may encompass the same groups.  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use a compound which is both disclosed by co-pending 16/256,225 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Oh et al., US 7,507,485 B2, teaches monoamino derivatives that may include groups such as naphthyl, phenyl, and heteroaryls (see abstract and column 3).
The reference is considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786